DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Page 9 of arguments, filed 10/25/2021, with respect to the 35 U.S.C. 112(a) and 112(b) rejections for independent claim 16, and subsequently dependent claims  17-20, regarding the “data acquisition system” lacking sufficient structure have been fully considered and are persuasive.  The 35 U.S.C. 112(a) and 112(b) rejections of claims 16-20 have been withdrawn. 

Claim Interpretation
In the previous round of prosecution, the limitation “a detector that receives the x-rays attenuated by the subject”, recited in claim 16, was interpreted under 35 U.S.C. 112(f) by importing from the specification as a photon-counting detector or x-ray tube-detectors (see Pages 3-4 of the Non-Final Office Action of 17 July 2021). Additionally, the limitation “a data acquisition system (DAS) operably connected to the detector”, recited in claim 16, was also interpreted under 35 U.S.C. 112(f) (see Pages. 3-4 of the Non-Final Office Action of 17 July 2021). However, after a further reconsideration, both limitations are no longer being interpreted under 35 U.S.C. 112(f) and is hereon being given a broadest reasonable interpretation without importing from the specification.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was requested in an interview with Justin Wagner on 03 February 2021.

The application has been amended as follows:
Please replace claims 2, 6, 12, and 15 with the following:
2. (Currently Amended) The method of claim 1, wherein determining when each of the plurality of five zones are estimated to occur 

6. (Currently Amended) The method of claim 3, wherein the acquired projection data of the anatomical ROI used to measure the AIF signal or TUC signal is acquired during the first zone.  

12. (Currently Amended) The method of claim 9, wherein determining when the first transition time and the one or more additional transition times are estimated to occur 

15. (Currently Amended) The method of claim 14, wherein performing acquisitions of the angiography scan in between acquisitions of the perfusion scan comprises performing the acquisitions of the angiography scan at select times determined based on the estimated AIF and VOF curves.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17, and 19-20 are allowed over the cited prior art because:
No references, or reasonable combination thereof, could be found which disclose, or suggest:
upon an injection of a contrast agent, processing acquired projection data of an anatomical region of interest (ROI) of a subject to measure an arterial inflow function (AIF) signal or tissue uptake curve (TUC) signal at the anatomical ROI; 
estimating AIF and venous outflow function (VOF) curves based on the measured AIF signal or TUC signal by entering the measured AIF signal or TUC signal into a machine learning model to output the estimated AIF and VOF curves each having a plurality of time points; 
determining when each of a plurality of five zones of a contrast scan are estimated to occur based on the estimated AIF and VOF curves.
The closest prior art found was Vaz et al. (US2017/0086772) which discloses a system for adaptive scan control wherein a contrast agent is injected, and the arterial input function is measured, along with arterial and venous contrast curves that are interpreted as arterial input/inflow function (AIF) curves and venous output/outflow function (VOF) curves.  Vaz discloses using the AIF, along with the AIF and VOF curve to determine a plurality of zones 
Non-patent literature to Fan et al. (“An Automatic Estimation of Arterial Input Function Based on Multi-Stream 3D CNN”) discloses estimating an AIF curve using a multi-stream 3D convolutional neural network (CNN).  However, Fan discloses inputting perfusion weight images into the CNN to generate the estimated AIF curve, not a measured AIF signal.  Further Fan is silent on VOF curves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Milton Truong whose telephone number is (571)272-2158. The examiner can normally be reached 8:30 AM - 5:30 PM, MON-THUR; 8:30 AM - 4:30 PM, FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MT/Examiner, Art Unit 3793                                                                                                                                                                                                        


/BONIFACE NGATHI N/Primary Examiner, Art Unit 3793